DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Notice to Applicant
The following is a Reason for Allowance in response to Application Serial Number: 17/164,990, filed on February 02, 2021. Claims 1-20 are allowed.

The Terminal Disclaimer filed March 24, 2022 is acknowledged. 

Reasons for Patent Eligibility under 35 U.S.C. § 101
Claim 1 is eligible under 35 U.S.C. 101 because the combination of additional elements integrates the abstract idea into a practical application. The claims as a whole implements certain methods of organizing human activity (e.g. managing personal behavior) in a specific manner that necessarily rooted in computer technology and limits the abstract idea of determining operator competency level as an indication of non-compliance of a sample testing instrument into the practical application by locking out the operator from operating the sample testing instrument based on non-compliance. For at least these reasons, Examiner finds the claim is not direct to an abstract idea. Claims 14 and 20 are eligible for similar reasons as claim 1. Thus claims 1-20 are eligible.



Reasons for Patent Eligibility under 35 U.S.C. § 103
Examiner analyzed claim 1 (similarly claims 14 and 20) in view of the prior art and found not all claim limitations are explicitly taught nor would one of ordinary skill in the art find it obvious to combine these references with a reasonable expectation of success as discussed below. Claims 1-20 are allowed.

The prior art does not teach or fairly suggest:
“… generating a plurality of attributes configured to assess a competency level of an operator to operate at least one sample testing instrument, the at least one sample testing instrument comprising a disposable device operating in conjunction with an analyzer to perform an analytical test on a sample, wherein the plurality of attributes comprises at least two attributes selected from the group consisting of a knowledge test for operation of the at least one sample testing instrument, a knowledge test for acquisition and disposition of the sample with the at least one sample testing instrument, a knowledge test on sample testing regulations, a practical test on obtaining results of the analytical test with the at least one sample testing instrument, a practical test on quality control testing with the at least one sample testing instrument, and a practical test on data entry and data handling with the at least one sample testing instrument…”

Sunderani (US 20090163832 A1) teaches a data managing device for connection to a diagnostic instrument. The data managing device includes a controller for controlling the operation of the data managing device and controlling the diagnostic instrument by communicating specific protocols to the diagnostic instrument (see Abstract). Specifically, Sunderani discloses an administrator may set specific control tests to be performed in a diagnostic instrument before testing is performed. The control tests may include calibration tests, quality control tests, proficiency tests, and the like (see par.0053). However these control tests may be performed based on criteria or a trigger event set by the administrator, for example based on time frequency, change of user/operator, change of strip lot, change of strip bottle, or change of diagnostic device and if the trigger event requires the control test to be performed, the usual testing of the sample specimen is disabled or locked until such control test is performed (see par. 0053).  
Sunderani does not teaches the specific case of generating a plurality of attributes comprises at least two attributes selected from the group consisting of a knowledge test for operation of the at least one sample testing instrument, a knowledge test for acquisition and disposition of the sample with the at least one sample testing instrument, a knowledge test on sample testing regulations, a practical test on obtaining results of the analytical test with the at least one sample testing instrument, a practical test on quality control testing with the at least one sample testing instrument, and a practical test on data entry and data handling with the at least one sample testing instrument. 

Neither the prior art, the nature of the problem nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teaching.
	Any comments considered necessary by Applicant must be submitted no later than the payment of issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, yet insufficient, either singularly or in combination with one or more of the remaining prior art references of record to render the claim invention anticipated or obvious. Furthermore, neither the below pertinent prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings in attempt to render the claimed invention obvious:
Tirinato et al. (US 20040181528 A1) – The present invention relates to a method and apparatus for inventory control, specifically to disposable elements and general consumable items that are used in a hospital or medical facility, and more specifically to point-of-care sample analysis systems that use different types of disposable devices.

Shedrinsky (US 20120233679 A1) – The present invention relates to wireless medical devices and medical device networks. Specifically, the present invention relates to systems and methods for securing wireless data communication protocols and wireless data communication features for use in a medical device network environment.

Byrd et al. (Investigating the Mediating Effect of the Accuracy of Information in the Relationship between IT and the Quality of Healthcare in Hospitals) – The safety and quality of healthcare is of great concern in the United States. Hospital administrators, healthcare providers, and healthcare delivery systems all strive to provide safe and quality care for patients in complex environments. Many have suggested that information technology (IT) may reduce medical errors and increase the quality of healthcare in healthcare organizations. This study investigates how clinical IT may improve the quality of healthcare through its effect on the perceived accuracy of information for clinical decision making available to nurses in hospitals. The study found evidence that IT does positively affect the perceived accuracy of information that, in turn, affects the quality of healthcare in hospitals. Implications of these findings are discussed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Crystol Stewart whose telephone number is (571)272-1691.  The examiner can normally be reached on 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on (571)270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRYSTOL STEWART/Primary Examiner, Art Unit 3624